_____________
consider issues raised in the amicus brief filed by the Equal Employment
Opportunity Commission, an interested nonparty which was not involved in
the   proceedings    below.    See   Continental   Ins.   Co.   v.   Northeastern
Pharmaceutical & Chemical Co., 842 F.2d 977, 984-85 (8th Cir.), cert.
denied, 488 U.S. 821 (1988); Preservation Coalition, Inc. v. Pierce, 667
F.2d 851, 861-62 (9th Cir. 1982).     Although the amicus invites us to reach
the question of individual supervisory liability under Title VII, we are
unwilling to consider a significant employment law issue given Carter's
apparent failure properly to serve her employer and one of her individual
supervisors.   We thus leave this circuit's "not yet addressed" issue for
another day.   See Carter, 879 F. Supp. at 95.     We dismiss Carter's appeal.
See 8th Cir. R. 47B.


      A true copy.


            Attest:


                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-